MAJLEH
                                        FILED IN
           Caus^iK),3oi±M31        14th COURT OF APPEALS
                                        HOUSTON TPy*<5


                                       MAY 07 2015
                                   CHRISTOPHER A. PRINE
                                           CLERK




V      '            iin-rwe faittenh fall

                    vMo. 14-IS-A^'^-

                                       fooMlIL




    To Tit Hoio/Ml Ji^ ^ , JJ^«y,
            And Oonaiy/ln.Olr^iQtft"11"'




                     1.
                                                           U
a(J Ion Veauws TmS d>M AM otated foil
h&t\ie.i Mil temdi'u dhmk/LHM Ok
ilfidBL Mi 6013, &is Of ind'/HLj h ptif M,




mta., v&h Pooa I'QMbm so** and u
h/K No. &tutAk>> Uou&& ^^ Wlfj

dots no! fty raw i™^ w '"**'

 sariffjsn-f          2.
hu tMioa of His f^u\ bi.JM^ tjf %>«M
i , b,k, HhM^mhe awmd t IUM
mm (10,00, teftlltd lilts« W* <!;-




                n
               —Li—'
               HE,


^fe«a*Mwife**     fe^          jV^i^
        insto«/rf «fltt>/mr va w»

fttyrtl /W«% Ohrnhkh/ Jo M* *


 ->                   MfXinllif



                 4/
'   .




                         01 fiEfi.


        Ok) THi's T\\£
        OK) TIM   I HE         .DA/flf.
                                D«/ot
                                                            ,#
                                                            ^'   ' •




        t    } &M"\fh                            /; ^D£Ml£b

        sy

                               ^3   USilfl   Pfc£SinZflnj




                                       5,
TMiT S7ftT£0fTfiA£         kWi/fauiiofmim
                     S.1
&WMTI/ <3F BMW


W of ASmJ W Mptw                ,- p   f
1 MO filfc ttA-j./tliMOiy'.iJL, MMtypod,
ftwiais fimu(uh/>s,'inMtoaL ft A J Ay OH



ftfL.Ml .orm spffltf lJL-> .       1
          BlJlL




TtnlSZZ emp\0ML $MtJ><Z -fiikdmhm


5,mtomat*
      mu^fd top* H?^Jfl^L
          h^^uU^M ^^mu
 ff±, fA, $•&< * *4
'^ ^Ik^mLM mm Milkam^



Mm    JUL       W-


loj nM u «*/>i« *«*i r ]fr
a ttau> ftuifc ol ante- hk Mi moU,
i/A* ttMA DmM dho. ixpi- Sbus, tojj




VWM, Ada ^Wrfjgj*.
(toys Mto f^J&gmw
his m/j6% KMV*Vf7dmulCm
A/Mum- fatL Mm




      HE,   ,    tm^jjUnir




                     tin
CSINIB02/CINIB02             TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                              04/30/1'.:)
R115/RPA6567                       IN-FORMA-PAUPERIS DATA                                                                      11:15:33
TDCJ#:    01737301       SID8:    03213784         LOCATION:               RAMSEY                                 INDIGENT     DTE:   01/21/14
NAME:    DIAZ,JIMMY                                                BEGINNING PERIOD:                              10/01/14
PREVIOUS    TDCJ    NUMBERS:       00473593          00721195              01201534
CURRENT    BAL:                  0.00   TOT    HOLD     AMT:                                0.00 3MTH             TOT   DEP:                 0.00
6MTH DEP:                  0.00 6MTH AVG BAL:                                             0.00 6M l"H AVG               DEP:            0.00
MONTH HIGHEST       BALANCE TOTAL DEPOSITS                             MONTH            HIGHEST BALANCE                 TOTAL    DEPOSITS
03/15             0.00                       0. 00                     12/14                              0. 00                  0. 00
02/15             0.00                       0. 00                     11/14                              0. 00                  0. 00
01/15             0.00                       0. 00                     10/14                              0. 00                  0. 00
PROCESS    DATE      HOLD    AMOUNT            HOLD     DESCRIPTION




STATE OF TEXASCOUNTY QFjft ft A, 2 DRI A
ON THIS THE^Q?T>AY OFAPWjL "QO{K . I CERTIFY THAT THIS DOCU                                                                           TRUE,
COMPLETE, AND UNALTERED COPY MADE BY ME Of-                                     INFORMATION CONTAI
COMPUTER   DATABASE        REGARDING         THE     OFFENDER'S                 ACCOUNT.                  NP
PFl-HELP PF3-END ENTER NEXT                  TDCJ NUMBER:                                         OR SI



                                                                                A.
                                                                       LEICHT
                                                         Notary Public Stnto of Texas
                                                           My Commission Expires
                                                                           04 08 2010
                                                                                        a • a •   •   •
                                         •   seeae°*< •    e   o   •   •    °
                                                     Notary without Bond
30 Apf?il<90£


Houston^ 1Wi




;£SsStf